                        Case 13-30161-JCO           Doc 213      Filed 01/18/19      Page 1 of 1
FORM orrcls (Rev. 06/15)
                                      UNITED STATES BANKRUPTCY COURT
                                             Northern District of Florida
                                                 Pensacola Division

In Re: Robert Clinton Grete                                           Bankruptcy Case No.: 13−30161−JCO
       SSN/ITIN: xxx−xx−4837
        Debtor
       Tiffany Lee Grete                                              Chapter: 11
       SSN/ITIN: xxx−xx−2892                                          Judge: Jerry C. Oldshue Jr.
        Joint Debtor


                                              ORDER RE−CLOSING CASE

     THIS MATTER is before the Court sua sponte. On October 4, 2018, this case was reopened for purpose of
obtaining an order dismissing case or relief from stay.

        The Order Granting Motion to Reopen (Doc. # 199 ) gave the movant 30 to perform the action noted above.

        Having reviewed the docket, it appears the matter that necessitated the reopening has been resolved. Therefore,
it is

        ORDERED that this case is RECLOSED.

        DONE AND ORDERED at Tallahassee, Florida, January 18, 2019.

                                                      /s/ Jerry C. Oldshue Jr.
                                                      Jerry C. Oldshue Jr.
                                                      U.S. Bankruptcy Judge
SERVICE: Service by the Court pursuant to applicable Rules.
